Citation Nr: 1759363	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction (MI), prior to March 31, 2017. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for post-MI CAD and assigned an initial rating of 10 percent, effective August 16, 2010.  In July 2014 and February 2017, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now assigned to the undersigned.  

An interim (July 2017) rating decision by the VA Appeals Management Center increased the rating to 100 percent, effective March 31, 2017.  The matter of the rating prior to March 31, 2017 remains before the Board; the issue is characterized accordingly.   


FINDINGS OF FACT

1.  Prior to May 14, 2013, the Veteran's heart disability was manifested by a requirement for continuous medication; a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray were not shown.

2.  From May 14, 2013 to March 31, 2017, the Veteran's heart disability was manifested by evidence of cardiac hypertrophy on echocardiogram; acute congestive heart failure (CHF), a workload of 5 METs or less, and left ventricular dysfunction with an ejection fraction of 30 to 50 percent were not shown.



CONCLUSION OF LAW

The Veteran's heart disability warrants "staged" initial ratings of 10 percent (but no higher) prior to May 14, 2013, and (an increased) 30 percent, but not higher, from that date to March 31, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7005 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the appeal is from the rating decision that granted service connection for post-MI CAD and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

The Veteran (through his representative) contends that the August 2014 examination was not adequate, as an exercise stress test was not performed.  See November 2016 statement.  The representative argued that the assigned METs were not accurate, and that when a stress test cannot be completed "determination of endurance performance should take into account the appellant's medical history."  The Board finds the August 2014 examination report adequate as the examiner indeed reviewed the entire claims file, as evidenced by citation to numerous medical records, including (then) contemporaneous cardiology records from 2013 and 2014.  Furthermore, as discussed in detail below, an additional VA heart conditions disability benefits questionnaire (DBQ) was completed by one of the Veteran's treating VA cardiologists in December 2014, and an in-person examination was conducted in March 2017.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's heart disability is rated under 38 C.F.R. § 4.104, Code 7005 for CAD.  Under Code 7005 a 10 percent rating is warranted for workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with cardiac hypertrophy or dilatation shown on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute CHF in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic CHF, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran. 38 C.F.R. § 4.104.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On October 2010 VA ischemic heart disease examination, the examiner noted a diagnosis of CAD.  The Veteran used continuous medication to treat his CAD, including metoprolol, aspirin, and nitroglycerin.  Review of a May 2009 Dobutamine stress test showed an estimated METs level of greater than 3 METs but not greater than 5 METs.  Review of a January 2010 test showed left ventricle ejection fraction of 51%.  The examiner wrote, "Veteran's Met's level limited by his back, COPD."  CHF, cardiac hypertrophy, and dilatation were not shown.  The examiner opined that the Veteran's heart disease does not impact his ability to work.  [The Board acknowledges a July 2001 VA clinical record which notes that the Veteran is totally disabled secondary to back problems, is unable to walk on a treadmill secondary to his spinal disease, and smoked one pack of cigarettes a day for 36 years.]       

An April 26, 2011 myocardial perfusion Regadenoson scan showed a small area of infarct with associated ischemia in the inferior wall; ejection fraction was 63%.  The physician noted "overall normal function of [his] heart."  

A May 3, 2011 VA cardiology record notes complaints of severe, sporadic chest pains that feel like being stabbed.  The Veteran reported that the pains typically come with rest and are not associated with exertion.  The discomfort is improved 15 to 20 minutes after taking nitroglycerin.  On examination, his chest was clear and his heart was normal; the assessment was "Very atypical chest pain which is unlikely to be cardiac in etiology."   

On August 2011 VA ischemic heart disease examination, a diagnosis of ischemic heart disease was noted.  The Veteran used continuous medication to treat his heart disease, including metoprolol, aspirin, and nitroglycerin.  CHF and cardiac hypertrophy or dilatation was not shown (based on review of a January 2010 chest x-ray).  Review of an April 2011 stress test showed left ventricle ejection fraction of 63%.  The Veteran denied experiencing dyspnea, fatigue, angina, dizziness, and syncope with any level of physical activity.  The examiner opined that the Veteran's heart disease does not impact his ability to work.  The examiner stated: "Current estimate of METs is that he is asymptomatic from a cardiac standpoint and with a good ejection fraction of 63%.  History of old inferior MI with no ongoing significant ischemia.  Previous estimated MET's level on 10-19-10 is based on COPD, and low back pain issue and not due to a heart condition."    

A May 14, 2013 VA echocardiogram showed a moderately enlarged left atrium and left ventricular ejection fraction of 65%.  The assessment was mild asymmetric left ventricular hypertrophy.  

A November 2013 VA cardiology record notes complaints of occasional atypical chest pain.  The Veteran reported being relatively symptom-free since the May 2013 visit, although he did report feeling light-headed after working in the yard recently.  The cardiologist noted multiple co-morbidities, including "relatively severe COPD, emphysema, PTSD, peripheral neuropathy, and spinal disease."  Review of an April 2013 EKG showed normal sinus rhythm, normal axis, normal intervals, and no evidence of chamber enlargement or prior Q-wave MI.  The assessments included atherosclerotic CAD (currently asymptomatic and functional class 1) and moderately severe COPD.  

A May 19, 2014 VA primary care record (obtained pursuant to the February 2017 remand) notes complaints of some atypical chest pain when the Veteran was raking in his yard; he took one nitroglycerin and it resolved.  Review of an August 2013 chest x-ray showed COPD; the heart was not enlarged.  The assessments included severe COPD and atherosclerotic cardiovascular disease.  

A May 27, 2014 VA clinical record notes that the Veteran has "shortness of breath with a minimal exertion."  

An August 2014 VA examination (based on review of records and not an in-person examination) notes a diagnosis of arteriosclerotic heart disease.  The examiner outlined the Veteran's cardiac history from August 2007 through November 2013.  CHF was not shown.  The examiner noted evidence of cardiac hypertrophy (citing to the May 14, 2013 echocardiogram).  He reported left ventricle ejection fraction of 65% (based on the May 2013 echocardiogram) and estimated the METs level at greater than 7 but less than 10 METs limited solely due to the Veteran's heart condition (based on a November 5, 2013 interview-based METs test).  He noted that Bruce protocol testing (treadmill exercise stress test) was not available.  Review of the record showed that the Veteran did not have angina symptoms and that his functional capacity was limited by COPD and back pain.  The examiner stated: "Current status is asymptomatic for atherosclerotic heart disease.  He is on Metoprolol for hypertension and heart... Recent Cardiology note has him listed as Class 1 American Heart Association functional capacity which means No limitations of ordinary activity due to cardiac disease."  He continued to explain: "Calculation of METS when there are other significant noncardiac functional impairments (COPD, or back pain) is then based on Objective Measures of Cardiac Ischemia and Impaired Function table per the CCS Classification.  The veteran has a small area of perfusion defect on imaging with normal EF and no evidence of coronary artery occlusion.  CCS classification is Class 1 and METs level 7.1 to 10.0.  The recent VA medical exam, and Cardiology consult, as well as a recent Echocardiogram represent the Veteran's current functional status."     

A December 2014 heart conditions disability benefits questionnaire (DBQ) (received in April 2015) from Dr. J.P.O (a VA cardiologist who has treated the Veteran since at least July 2001) notes that the Veteran sustained a myocardial infarction in September 2001.  He noted diagnoses of hyperlipidemia in December 2003 and CAD in February 2008.  Continuous medication was required to control his heart condition, including aspirin for atherosclerosis, lovastatin for dyslipidemia, metoprolol for myocardial infarction, and nitroglycerin for angina pectoris.  The Veteran did not have CHF or any acute episodes of CHF in the prior year.  Review of the record showed a normal EKG (April 2011), normal left ventricular size and ejection fraction of 65% (May 2013), and a normal chest x-ray (September 2013).  The examiner noted that a November 2013 interview-based METs test showed METs greater than 7 but not greater than 10.  The examiner acknowledged that such estimate was also recorded in the August 2014 examination report, but wrote, "I seriously doubt that 7-10 METs in accurate"; he did not, however, provide an alternative estimation.  Instead, he indicated that the METs level is not solely due to the Veteran's heart conditions; specifically, he estimated that 0% of the METs level limitation is due solely to the heart conditions.  He opined that the Veteran's severe obstructive airways disease has a "very significant" effect on METs levels.  The examiner wrote, "His cardiac function is normal.  His cardiac disease is not limiting his activity.  The Veteran's most significant problem, by far is his severe obstructive + emphysematous lung dis (sic) which will progress if the Veteran continues to smoke" [emphasis in original]. 

A November 2015 VA clinical record notes complaints of intermittent chest discomfort, usually at rest; he denied heart palpitations.  The assessment was severe COPD.  "His FEV1 was measured at 1.09 liters or 32 percent of predicted on PFT's done MAY 2013."  The physician also assessed atherosclerotic cardiovascular disease; he noted the following ejection fractions of prior stress tests: 54% in August 2007, 63% in April 2011, and 65% in May 2013 (echocardiogram).
A December 7, 2015 VA stress test which showed "decreased perfusion along the inferior wall" that was "larger than before.  This appears to be a combination of ischemia and infarction.  Findings concerning for developing coronary disease possibly along the right coronary artery."  Left ventricular ejection fraction was 58%; wall motion and contractility were normal.    

A March 16, 2016 private clinical record notes complaints of increasing dyspnea on exertion over the past six months, with dull substernal chest pain associated with activities of daily living and at rest.  

An April 11, 2016 private clinical record notes complaints of dyspnea on exertion and shortness of breath within a half-block, "depending on whether it's a windy day."  The Veteran underwent a coronary angiogram (via cardiac catheterization).  Left ventricle ejection fraction was 60%.  The impression was mild CAD, normal left ventricle function.     

An April 12, 2016 VA record of a telephone consult notes that the Veteran had an angiogram the prior day which did not indicate any significant area of stenosis in the coronary arteries that would require a stent or other interventions.  "He was somewhat glad to know that his exertional dyspnea is not related to coronary artery disease but is still frustrated that he continues to have the shortness of breath with exertion."  The physician ordered pulmonary function tests, a chest x-ray, and a hemoglobin and hematocrit test.   

A March 20, 2017 VA palliative care record notes that the Veteran is able to perform all self-cares and is independent in ambulation.  "He can get shortness of breath with exertion.  He has been forcing himself to try to exert a bit more... His strength and walking is much improved from 2 years ago."  The examiner noted that he ambulated independently into the office without difficulty and was not noted to be short of breath when he sat down.  


Analysis

The Veteran's heart disability has been rated 10 percent under Code 7005, prior to March 31, 2017, when a 100 percent rating was assigned.  [As the maximum rating is awarded for the period since March 31, 2017, the matter of the rating for that period is moot and will not be addressed herein.]  He contends that a total (100 percent) evaluation is warranted throughout the entire appeal period.  See December 2017 statement.  

The Board's review of the record finds that a 30 percent, but no higher, rating is warranted for his post-MI CAD from May 14, 2013, when the record first shows objective (echocardiogram) evidence of cardiac hypertrophy.  The record does not show that prior to May 14, 2013, the Veteran's heart disability manifested in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Board acknowledges that on October 2010 examination, estimated METs levels was greater than 3 METs but not greater than 5 METs however, the examiner specified that the Veteran's METs level was limited by his back and COPD, and CHF, cardiac hypertrophy, and dilatation were not shown.  An April 2011 stress test noted normal function of the heart.  On August 2011 VA examination, the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, and syncope with any level of physical activity; the examiner found the Veteran asymptomatic from a cardiac standpoint and reiterated that the METs level reported in October 2010 was based on COPD and low back pain, and "not due to a heart condition."  Accordingly, a rating in excess of 10 percent is not warranted prior to May 14, 2013, and a 30 percent rating is warranted from, but not prior to, that date.  

The analysis proceeds to whether a rating in excess of 30 percent is warranted for any period of time from May 14, 2013.  The evidence does not show that at any time since that date the Veteran's heart disability has been manifested by acute CHF, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  CHF was not reported or shown on August 2014 or December 2014 examinations (or during the course of regular cardiac treatment).  METs workloads were noted to be greater than 7 METs and less than 10 METs.  Although the December 2014 examiner expressed doubt in that estimated level, he also found that 0% (i.e., none) of the METs level limitation is due solely to the Veteran's heart condition.  He noted normal cardiac function and opined that his cardiac disease does not limit his activity; notably, November 2013 and May 2014 clinical records reflect that the Veteran was able to do yard work, including raking.  He reported that the Veteran's severe lung disease is his most significant problem.  Finally, ejection fractions during this period were noted as 65% (May 2013, August 2014, and December 2014) and 58% (December 2015), and 60% (April 2016); all were greater than the 30 to 50 percent ejection fraction criteria required by the next higher, 60 percent, rating.  Accordingly, from May 14, 2013 to March 31, 2017, a rating in excess of 30 percent is not warranted.  The Board has considered the benefit-of-the-doubt rule, applying it in the Veteran's favor when such doubt regarding degree of disability is presented.  See 38 C.F.R. § 4.3.  
  

ORDER

A 30 percent rating is granted for the Veteran's heart disability from May 14, 2013 to March 31, 2017, subject to the regulations governing payment of monetary awards; ratings for the disability in excess of 10 percent prior to May 14, 2013, and in excess of 30 percent from that date to March 31, 2017, are denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


